UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 15-7710


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

JONATHAN DONNELL JOHNSON,

                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Graham C. Mullen,
Senior District Judge. (3:00-cr-00136-GCM-3)


Submitted:   March 29, 2016                   Decided:     August 1, 2016


Before KEENAN    and   FLOYD,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jonathan Donnell Johnson, Appellant Pro Se. Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jonathan       Donnell       Johnson       appeals     the     district   court’s

orders      denying    his    18    U.S.C.     § 3582(c)(2)         (2012)    motion    for

reduction of sentence and denying his motion for an extension of

time to appeal the denial of the § 3582(c)(2) motion. *                                Upon

review, we conclude that the district court did not abuse its

discretion in denying Johnson’s motion for an extension, see

Fed. R. App. P. 4(b)(4), 26(b), and find no reversible error

with       respect    to     the     denial       of   his        § 3582(c)(2)   motion.

Accordingly, we affirm for the reasons stated by the district

court.        United       States     v.     Johnson,       No.     3:00-cr-00136-GCM-3

(W.D.N.C.      July    24    &     Oct. 7,    2015).         We    dispense   with     oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                                 AFFIRMED




       *
       Because we construe Johnson’s motion for an extension as
his notice of appeal of the order denying his § 3582(c)(2)
motion, both orders are before the court.



                                              2